Opinion issued January 29, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00809-CV
                             ———————————
                        HENRY TOWNSEND, Appellant
                                          V.
                          LEONARD NOLAN, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1105175


                           MEMORANDUM OPINION

      Appellant, Henry Townsend, filed his notice of appeal on September 7, 2018.

The clerk’s record was due on September 28, 2018. On October 1, 2018, this Court

received notice that appellant had not paid or made arrangements to pay the fee for

preparing the clerk’s record. On the same day, this Court issued a notice to appellant,
advising him that no payment arrangements had been made and that if appellant

failed to make payment arrangements by October 31, 2018, the appeal might be

dismissed. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

          Appellant did not respond to this notice and made no claim of indigence See

TEX. R. APP. P. 20.1 (listing requirements for establishing indigence); TEX. R. APP.

P. 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to appellant’s

fault).

          We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                    PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                           2